Citation Nr: 1136711	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-49 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to January 5, 2007 for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to April 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A Board hearing at the local RO was held in October 2010 before the undersigned.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran indicated that he had submitted a request for records, specifically a 1993 VA examination report, pursuant to the Freedom of Information Act (FOIA) to which he had not received a response.  However, a review of the claims file showed that in April 2010, the RO did respond to this request and responsive documentation was sent to the Veteran's representative.  No further written request for additional records has been made by the Veteran.  


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD), including indicating that he was totally disabled, on October 15, 1993, which was denied by the RO in a September 1994 rating decision; the Board affirmed this decision in a February 1997 decision.  

2.  The Veteran filed a claim to reopen for entitlement to service connection for PTSD on June 23, 2003, which was granted by the RO in a November 2003 rating decision awarding a 30 percent evaluation, effective June 23, 2003; the Veteran submitted notice of disagreements in January 2004 and November 2004 to the effective date and rating assigned, respectively.  

3.  A February 2005 rating decision awarded a 70 percent rating, effective June 23, 2003; and a November 2006 rating decision granted an effective date of October 15, 1993.  

4.  Consideration of TDIU was reasonably raised by the record, and the appeal seeking an increased rating and earlier effective date for the award of PTSD was sufficient to raise the issue of TDIU.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 15, 1993, for the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.157, 3.340, 3.341, 4.16, 4.19, 4.25 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case (entitlement to assignment of an earlier effective date) is a downstream issue from that of entitlement to TDIU  (for which a VCAA letter was duly sent in February 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the  claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  The record shows that the February 2007 VCAA letter informed the Veteran of the information and evidence necessary to warrant entitlement to TDIU.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim.  Further, the February 2007 letter gave notice of the types of evidence necessary to establish a disability rating and effective date. 

The Court's decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in February 2007, which was prior to the January 2008 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service records, VA treatment records, private treatment records, Social Security Administration (SSA) records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

Further, given that the full benefit sought on appeal by the Veteran is being granted by this decision, there is no detriment to the Veteran as a result of any VCAA deficiency.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Analysis

The Veteran is seeking an earlier effective date for the award of TDIU.  Specifically, he claims that the appropriate date should be October 15, 1993, the date he filed his original claim and from which he has been awarded a 70 percent evaluation for his service-connected PTSD.  

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363. 

The Veteran's only service-connected disability is PTSD, which has been evaluated as 70 percent disabling, effective October 15, 1993.  Thus, as of that date, the Veteran does meet the schedular requirements for a total disability rating based on individual unemployability due to a single service-connected disability under 38 C.F.R.  § 4.16(a).  

By way of background, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) that also indicated he was totally disabled,  on October 15, 1993, which was denied by the RO in a September 1994 rating decision.  The Veteran appealed this decision to the Board.  The Board also denied the Veteran's claim for PTSD in a February 1997 decision.  The Veteran filed a claim to reopen for entitlement to service connection for PTSD on June 23, 2003, which was granted by the RO in a November 2003 rating decision awarding a 30 percent evaluation, effective June 23, 2003.  In January 2004, the Veteran filed a notice of disagreement seeking an earlier effective date.  Further, in November 2004, the Veteran submitted a notice of disagreement to the rating assigned.  Subsequently, a February 2005 rating decision awarded a 70 percent rating, effective June 23, 2003; and a November 2006 rating decision granted an effective date of October 15, 1993.  It is significant to note that the October 16, 1993 effective date was awarded pursuant to 38 C.F.R. § 3.156(c) because additional relevant service personnel records were associated with the claims file that had existed at the time VA had first decided the Veteran's claim.  

In a January 5, 2007 statement, the Veteran requested reconsideration of the November 2006 rating decision because he had not worked full time since June 1968.  He indicated that he had not been gainfully employed due to his PTSD.  In an attached application, he provided that he had part time employment for a couple hours a week from June 1996 to June 1998 at School Without Walls.  He also stated that he was self employed from June 1993 to June 1998, which consisted for work anywhere from zero to 10 hours per week.  The RO granted TDIU in the January 2008 rating decision, effective January 5, 2007.  

Significantly, in Norris v. West, the Court held that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), as in the instant case, and there is evidence of current service-connected unemployability in the claims file, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU rating.  12 Vet.App. 413 (1999).  The Federal Circuit has also held that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Further, a more recent decision by the Federal Circuit indicated that an appeal seeking an earlier effective date for PTSD benefits is sufficient to raise the issue of a Veteran's entitlement to an earlier effective date for his TDIU award, even if a veteran did not explicitly raise the issue, where the veteran presented persuasive evidence of his unemployability. See Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  In sum, the Federal Circuit in Comer found that under Roberson, a claim for TDIU was not a free-standing claim that must be pled with specificity; it was implicitly raised whenever a veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.  Further, in May 2009, the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Again, in the instant case, as of October 15, 1993, the Veteran met the schedular criteria for TDIU due to his service-connected PTSD.  Since that date, the Veteran has consistently asserted that he was totally disabled due to his PTSD.  Based on the case law discussed above, it would appear that the issue of TDIU was sufficiently raised by the record when the Veteran sought an earlier effective date and increased rating for his PTSD.  In other words, the Veteran's TDIU claim was not a separate claim, but rather should have been considered part in parcel of the Veteran's claims seeking an increased rating and earlier effective date for his PTSD. Accordingly, consideration of TDIU was reasonably raised by the record as of October 15, 1993.  

Given that entitlement to TDIU was reasonably raised by the record as part of the Veteran's claims associated with his service-connected PTSD, the Board must now consider whether the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected PTSD from October 15, 1993.  Again, in his initial claim, the Veteran indicated that he was totally disabled and unemployed due to his TDIU.  Importantly, a January 1994 VA examination clearly found that the Veteran's social and economic functioning were severely impaired.  It was also noted that the Veteran has been receiving SSA disability benefits since 1978.  Although the SSA determination showed that the diagnosis was primarily 2nd and 3rd degree burns, a December 1979 rationale memorandum noted a combination of physical and mental impairments that limited his work related activities.  While they do not specifically comment on the Veteran's unemployability, treatment records from 1992 to 1996 showed treatment for severe PTSD symptoms, including social isolation, major sleep disturbances, anxiety and rambling speech.  An October 1992 record indicated that the Veteran reported little employment.  The Veteran also submitted tax returns for 1994 and 1997, which showed minimal income.  A July 2003 Vet Center evaluation indicated that the Veteran had more or less worked for himself off and on only making enough to get by, but not much more given his SSA disability benefits.  

Further, an October 2004 statement from a Vet Center therapist indicated that due to his PTSD, vocationally, the Veteran had done poorly and consequently had only maintained marginal economic well-being.  A December 2004 VA examiner determined that the Veteran's PTSD was severe and it seemed unlikely that he would succeed in his studies and this was also true of his employability.  A contemporaneous VA Social Work Industrial Survey found that the Veteran had moderate industrial impairment.  It was observed that he could not work for an organized company.  He had a minimal living as a self-employed jewelry maker.  Importantly, it was also noted that his social impairment was severe.  A May 2007 employer statement from School Without Walls confirmed that the Veteran last worked in June 1998 and was only working approximately 8 to 10 hours per week.  A November 2007 VA examination indicated that occupational functioning was impaired and the Veteran was not capable of working with others.  He also appeared to have some difficulty working alone.  It was observed that the Veteran had no periods of sustained symptoms remission.  

Moreover, in statements of record, the Veteran has indicated that he has only been marginally employed part time primarily working for himself since 1993.  At the Board hearing, he testified that the severity of his PTSD had prevented him from working since he filed his original claim in 1993.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In the instant case, the Board finds the Veteran's statements to be credible, and supported by other evidence of record.  

In conclusion, given that the claim for TDIU was reasonable raised by the record in conjunction with his claims for an increased rating and earlier effective date for PTSD, and in light of the evidence which showed that the Veteran has been unable to maintain substantially gainful employment since his initial claim for PTSD, the Board finds that when resolving reasonable doubt in favor of the Veteran, an effective date of October 15, 1993, the date he met the schedular requirements for TDIU, is warranted.  As the Veteran was not service-connected for any disabilities prior to this date, consideration of an effective date prior to October 15, 1993 is not necessary.


ORDER

Entitlement to an effective date of October 15, 1993, for the award for TDIU is warranted.  The appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


